Order, Supreme Court, New York County (Herman Cahn, J.), entered April 23, 1999, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiff failed to state a cause of action for retaliation under the State Human Rights Law (Executive Law § 296 [1] [e]) since he did not allege that he had been retaliated against for participating in a formal Human Rights Law proceeding (see, Vasconcelos v Meese, 907 F2d 111, 113) and did not support or aid another’s prosecution of a Human Rights Law complaint (cf., Smith v Columbus Metropolitan Hous. Auth., 443 F Supp 61, 63). Additionally, even if the claim of a violation of the anti-retaliation provision of the City Human Rights Law (Administrative Code of City of NY § 8-107 [7]), made by plaintiff for the first time on appeal, were properly before us, we would find that no claim for relief under the cited Administrative Code section has been stated by plaintiff. Concur— Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ. [See, 180 Misc 2d 543.]